                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES -- GENERAL

 Case No.         CV 19-09090-ODW(KES)                                     Date    December 5, 2019
 Title        Full Tilt Boogie, LLC v. Kep Fortune, LLC et al

 Present: The                OTIS D WRIGHT II, U.S. DISTRICT JUDGE
 Honorable
            Sheila English                              None Present                                N/A

            Deputy Clerk                         Court Reporter / Recorder                     Tape No.
           Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                 NO APPEARANCE                                              NO APPEARANCE
 Proceedings:

MINUTE ORDER (IN CHAMBERS)
ORDER TO SHOW CAUSE RE DISMISSAL FOR LACK OF PROSECUTION


       Plaintiff(s) is ordered to show cause in writing no later than December 9, 2019 why this action
should not be dismissed for lack of prosecution.

        The Court will consider the filing of the following, as an appropriate response to this OSC, on or
before the above date:

        !Plaintiff's request for entry of default as to the defendants. In the event both documents are
filed before the above date, the answer will take precedence.

         !Answer by the defendant(s)

       In accordance with Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15, no oral
argument on this Order to Show Cause will be heard unless ordered by the Court. The Order will stand
submitted upon the filing of the response to the Order to Show Cause. Failure to respond to the Court's
Order may result in the dismissal of the action.
                                                                                                :     N/A

                                                            Initials of Preparer          SE
